DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 9-11 and 21 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by SAKUMA (US 20140273372).
Regarding claim 1, SAKUMA discloses a semiconductor device comprising: 
a stack of tunneling field-effect transistors (TFETs) (each device formed by a channel of 3a, 3b or 3c, see fig 53 and 5, para 25) formed on a substrate (fig 53, 1, para 24), the stack extending perpendicular to a surface of the substrate (3a, 3b and 3c are stacked in the vertical direction in fig 53), each TFET in the stack of TFETs including one nano-channel (active regions 3a, 3b and 3c, fig 53 and 5, para 27) that connects one source/drain region on a first side of each TFET (impurity regions 23 connected to SL, see fig 53, para 197) with another source/drain region (impurity regions 23 connected to BL, see fig 53, para 197) on an opposite side of each TFET (the two sets of regions 23 are separated from each other by 3a, 3b, 3c, see fig 53), 

Regarding claim 2, SAKUMA discloses the semiconductor device according to claim 1, wherein the at least one dielectric layer comprises a first oxide layer (5a can be SiO, see para 60) formed around the nano- channel, a high dielectric constant (k), dielectric layer (5b can be HfO2, see para 62) formed around the first oxide layer, and a second oxide layer (5c can be SiO, see para 64) formed around the high k, dielectric layer.
Regarding claim 3, SAKUMA discloses the semiconductor device according to claim 1, wherein the at least one dielectric layer comprises a first oxide layer (5a can be SiO, see para 60) formed around the nano- channel, and a high dielectric constant (k), dielectric layer (5c can be SiO, see para 64) formed around the first oxide layer.
Regarding claim 4, SAKUMA discloses the semiconductor device according to claim 1, wherein the at least one dielectric layer comprises a high dielectric constant (k), dielectric layer formed around the nano-channel (5b can be HfO2, see para 64).
Regarding claim 7, SAKUMA discloses the semiconductor device according to claim 1, wherein the nano-channel comprises Si or SiGe (3 can be Si, see para 29).
Regarding claim 9, SAKUMA discloses the semiconductor device according to claim 2, wherein the high k, dielectric layer is HfO2 (5b can be HfO2, see para 62).
Regarding claim 10, SAKUMA discloses the semiconductor device according to claim 3, wherein the high k, dielectric layer is HfO2 (5b can be HfO2, see para 62).
Regarding claim 11, SAKUMA discloses the semiconductor device according to claim 4, wherein the high k, dielectric layer is HfO2 (5b can be HfO2, see para 62).
claim 21, SAKUMA discloses the semiconductor device according to claim 1, wherein, in each TFET in the stack of TFETS, a gate (gate electrodes 6 and 7, see fig 5 and 53, para 33) is formed surrounding the at least one dielectric layer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAKUMA (US 20140273372) in view of BALAKRISHNAN (US 9837414).
Regarding claim 5, SAKUMA discloses the semiconductor device according to claim 1.
SAKUMA fails to explicitly disclose a device, further comprising a stack of metal gate electrodes formed between two adjacent TFETs in a direction normal to the surface of the substrate, the stack of metal gate electrodes connecting the one source/drain region of the TFET with the other source/drain region on the opposite side of the TFET.
BALAKRISHNAN discloses a device, further comprising a stack of metal gate electrodes (the stack of electrode materials 72 between the channels 62, see fig 13) formed between two adjacent TFETs in a direction normal to the surface of the substrate, the stack of metal gate electrodes connecting the one source/drain region of the TFET with the other source/drain region on the opposite side of the TFET (74 are between s/d regions 50 and between s/d regions 54, see fig 17).
SAKUMA and BALAKRISHNAN are analogous art because they both are directed towards stacked FET devices and one of ordinary skill in the art would have had a reasonable expectation of success to 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SAKUMA with the stacked gate electrode portions of BALAKRISHNAN in order to more easily form contact structures for vertical devices (see BALAKRISHNAN para 3).
Regarding claim 6, SAKUMA discloses the semiconductor device according to claim 5.
SAKUMA fails to explicitly disclose a device, wherein the stack of metal gate electrodes includes layers of TIN, TaN, TION and TIC.
BALAKRISHNAN discloses a device, wherein the stack of metal gate electrodes includes layers of TiN (75 can be TiN, see para 62), TaN, TiON and TIC.
SAKUMA and BALAKRISHNAN are analogous art because they both are directed towards stacked FET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SAKUMA with the stacked gate electrode portions of BALAKRISHNAN because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SAKUMA with the stacked gate electrode portions of BALAKRISHNAN in order to more easily form contact structures for vertical devices (see BALAKRISHNAN para 3).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAKUMA (US 20140273372) in view of REZNICEK (US 20190131394).
Regarding claim 8, SAKUMA discloses the semiconductor device according to claim 2.
SAKUMA fails to explicitly disclose a device, wherein a thickness of the at least one dielectric layer has a minimum value of 0.9 nm and a maximum value of 3.5 nm.

SAKUMA and REZNICEK are analogous art because they both are directed towards stacked FET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SAKUMA with the layer thickness of REZNICEK because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SAKUMA with the layer thickness of REZNICEK in order so that the gate material does not occupy the entire gate cavity (see (REZNICEK 2019, para 61).
Claims 12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over BALAKRISHNAN (US 9837414) in view of SAKUMA (US 20140273372).
Regarding claim 12, BALAKRISHNAN discloses a semiconductor charge trap tunneling field-effect transistor (TFET) device comprising: 
an n-type metal-oxide-semiconductor TFET (NMOS TFET) device (the bottom device can be an nFET, see fig 17, para 51) formed on a substrate (fig 17, 10, para 23), the NMOS TFET device including one NMOS TFET nano-channel (bottom channels 62, see fig 17, para 56) that connects source/drain regions of the NMVOS TFET device (fig 17, 50, para 46), wherein at least one NMOS TFET dielectric layer (layer of the gate dielectric 72 around the bottom channels 62, see fig 17, para 58) is formed surrounding the NMOS TFET nano-channel,
a p-type metal-oxide-semiconductor TFET (PMOS TFET) device (the top device can be a pFET, see fig 17, para 51) formed on the substrate and positioned directly above the NMOS TFET device (the top channels 62 and s/d structures 54 are above the bottom channels 62 and s/d structures 50, see fig 17) with at least one spacer (fig 17, 52, para 48) separating the NMOS TFET device from the PMOS TFET 
wherein the drain region of the PMOS TFET is connected to the source region of the NMOS TFET (a S/D 50 is connected to a S/D 54 by 86, see fig 17, para 67), and 
metal connections (connectors 86p and 98, see fig 17, para 71 and 75) are provided separately for the source and drain regions of the NMOS TFET and the PMOS TFET, as well as, for gate electrodes (fig 17, 74, para 58) of the NMOS TFET and the PMOS TFET.
BALAKRISHNAN fails to explicitly disclose a device wherein the at least one NMOS TFET dielectric layer forming a NMOS TFET charge trapping layer; and
the at least one PMOS TFET dielectric layer forming a PMOS TFET charge trapping layer.
SAKUMA discloses a device wherein the at least one NMOS TFET dielectric layer forming a NMOS TFET charge trapping layer (gate dielectric 5 can comprise charge trapping layer 5b, see fig 5); and
the at least one PMOS TFET dielectric layer forming a PMOS TFET charge trapping layer (gate dielectric 5 can comprise charge trapping layer 5b, see fig 5.
BALAKRISHNAN and SAKUMA are analogous art because they both are directed towards stacked FET transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of BALAKRISHNAN with the dielectric layer configuration of SAKUMA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of BALAKRISHNAN with the dielectric layer configuration of SAKUMA in order to make a charge-storage type memory device (see SAKUMA para 35).
claim 14, BALAKRISHNAN and SAKUMA disclose the semiconductor charge trap TFET device according to claim 12.
BALAKRISHNAN further discloses a device, wherein the gate electrodes of the NMOS TFET and the PMOS TFET are connected without a metal strap (the gates 74 of the top and bottom devices are connected by intervening portions of 74, see fig 17), 
the drain of the PMOS TFET is connected with the source of the NMOS TFET to provide an output voltage (a s/d structure 50 is connected to a s/d structure 54 by 82a, see fig 17, para 65), and the source of the PMOS TFET is connected to a positive supply voltage Vdd, thus constituting an inverter device (96 is capable of being connected to a voltage Vdd, and thus of fulfilling the intended function).
Regarding claim 15, BALAKRISHNAN and SAKUMA disclose the semiconductor charge trap TFET device according to claim 12.
BALAKRISHNAN further discloses a device, wherein 
the at least one NMOS TFET dielectric layer comprises a high dielectric constant (k), dielectric layer formed surrounding the nano-channel (portion of HfO2 layer 72 surrounding the bottom channels 62, see fig 17, para 60), and
the at least one PMOST TFET dielectric layer comprises a high dielectric constant (k) dielectric layer formed surrounding the PMOS TFET nano-channel (portion of HfO2 layer 72 surrounding the top channels 62, see fig 17, para 60).
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over BALAKRISHNAN (US 9837414) and SAKUMA (US 20140273372) in view of BATTACHARYYA (US 20040179391).
Regarding claim 13, BALAKRISHNAN and SAKUMA discloses the semiconductor charge trap TFET device according to claim 12, wherein
the drain of the PMOS TFET is connected with the source of the NMOS TFET to provide an output voltage (a s/d structure 50 is connected to a s/d structure 54 by 82a, see fig 17, para 65), and the 
BALAKRISHNAN fails to explicitly disclose a device, wherein the gate electrodes of the NMOS TFET and the PMOS TFET are connected via a metal strap.
BATTACHARYYA discloses a device, wherein the gate electrodes of the NMOS TFET and the PMOS TFET are connected via a metal strap, wherein gate electrodes of the NMOS TFET and the PMOS TFET are connected via a metal strap (the gate 54 of the NFET is connected to the gate 112 of the PFET by an interconnect 136, see fig 10, para 120).
BALAKRISHNAN and BATTACHARYYA are analogous art because they both are directed towards stacked semiconductor FET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of BALAKRISHNAN with the strap of BATTACHARYYA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of BALAKRISHNAN with the strap of BATTACHARYYA in order to improve the cell density (see BHATTACHARYYA para 258).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONAS T BEARDSLEY/
Examiner, Art Unit 2811 

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811